Citation Nr: 0917071	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-36 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for shell fragment wound scar, left anterior thigh.

3.  Entitlement to an initial compensable evaluation for 
chronic pruritis and intermittent rash.

4.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently rated 10 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left foot.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right foot.

7.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left hand.

8.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issues of increased initial evaluations for chronic 
pruritis and intermittent rash and peripheral neuropathy of 
the bilateral upper and lower extremities are addressed in 
the remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Manifestations of Veteran's service-connected 
posttraumatic stress disorder (PTSD) produce occupational and 
social impairment with occasional decrease in work 
effectiveness and intermittent periods of inability to 
perform occupational tasks due to nightmares, difficulty 
sleeping, cold sweats, hypervigilence, irritability, social 
avoidance, and a single complaint of passing suicidal 
ideation.  

2.  Diabetes mellitus, type II, is manageable by a restricted 
diet only.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's letters, dated in August 2003, January 2006, March 
2006, and October 2008, advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

In this case, the October 2007 statement of the case and the 
RO's October 2008 letter, both of which were followed by the 
readjudication of the Veteran's increased rating claims in 
the November 2008 supplemental statement of the case, 
satisfied the notice requirements of 38 U.S.C.A. § 5103(a), 
as discussed in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett, 20 
Vet. App. at 376.  Specifically, the RO's October 2008 letter 
informed the Veteran of what evidence was required to 
substantiate his claims for increased disability ratings and 
of his and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence or information 
in his possession to the RO.  Moreover, with respect to the 
Dingess requirements, the Veteran was given notice of what 
type of information and evidence he needed to substantiate 
his claims for increased ratings as this is the premise of 
his increased rating claims.  Finally, the October 2007 
supplemental statement of the case and the RO's October 2008 
letter provided the Veteran with the specific rating criteria 
and pertinent regulations concerning his claims for increased 
evaluations herein.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated in Vazquez-Flores.  


In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the current 
severity of his PTSD and diabetes mellitus, type II.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

A.  PTSD

The Veteran is seeking an increased disability evaluation in 
excess of 30 percent for PTSD.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, clinicians have assigned various 
Global Assessment of Functioning (GAF) scores.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995).  For example, a GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  DSM-IV at 46-47.

Historically, the RO issued a January 2001 rating decision 
which granted service connection at a 30 percent initial 
disability rating for PTSD, effective from May 29, 1999.

An April 2003 treatment report noted that the Veteran had a 
stable home and work environment.  The report also noted that 
he had a good work history and was connected to church.  The 
report indicated that he had been dealing with stress 
involving his spouse's health and his duties at church.  It 
also indicated that he has a good adaptive history and solid 
functioning, but tended to take on a lot of responsibilities 
and had difficulty delegating at times.  The report concluded 
with diagnoses of adjustment disorder, with depression and 
anxious mood, and PTSD.  A GAF score of 75 was assigned.  

In September 2003, a VA examination for PTSD was conducted.  
The examination report noted the Veteran's complaints of 
difficulty sleeping, nightmares, cold sweats, irritability, 
and social avoidance.  The report noted that he had been 
working up until he was injured a year ago.  Mental status 
examination revealed the Veteran to be neatly dressed, calm 
and friendly.  He was oriented to person, place and time, and 
spoke clearly, providing answers that were coherent and 
relevant.  His affect was with full range, and mood euthymic.  
He denied hallucinations, delusions, suicidal or homicidal 
thoughts, and his memory was described as good.  The report 
concluded with a diagnosis of PTSD, with a GAF score of 60.  

A July 2004 treatment report noted the Veteran's complaints 
of difficulty sleeping, nightmares, emotional outbreaks, 
hypervigilence and antisocial behavior.  He also reported 
occasional passing suicidal ideation, which he was able to 
dismiss.  The report noted that he was currently retired 
after 24 years of employment with the city.  The Veteran 
indicated that he was active in his church and held offices 
there.  He also indicated that most of his activities are 
done alone.  The report indicated that he lived with his 
spouse of 34 years, as well as two of their children.  Mental 
status examination revealed the Veteran was well dressed and 
groomed, and fully alert.  His behavior was cooperative, and 
his speech was coherent.  His affect was full in range, 
insight good, and judgment "okay."  The report concluded 
with an impression of PTSD.  

A December 2004 treatment reported noted the Veteran's 
complaints of nightmares, difficulty sleeping, 
hypervigilence, and antisocial behavior.  He reported that he 
had started playing basketball, which he enjoyed.  He also 
reported being active in his church, holding multiple offices 
there, and kept busy exercising and attending church 
activities.  The report concluded with an impression of PTSD, 
with a GAF score of 55.  

In May 2006, a second VA examination for PTSD was conducted.  
The examination report noted that the Veteran had retired two 
years earlier after working for the city for twenty-five 
years.  The report noted the Veteran's current complaints of 
difficulty sleeping and hypervigilence.  The Veteran 
indicated that he kept busy by attending school and taking 
real estate courses.  Mental status examination revealed that 
he was neatly dressed, and fully oriented.  He spoke clearly, 
and his answers were coherent and relevant.  His affect was 
congruent, and mood euthymic.  He denied having any suicidal 
or homicidal thoughts, and memory was good.  The VA examiner 
noted that there was no major change in this condition since 
the Veteran's last examination, and that there was no 
impairment in his thought process or social functioning.  The 
report concluded with a diagnosis of PTSD, with a GAF score 
of 60.  

At his hearing before the Board in December 2008, the Veteran 
testified that he had started working part-time with the 
Board of Education.  He reported that the severity of his 
PTSD had not changed, he had just learned to restrain it.  He 
also indicated that it has been a couple of years since he 
last sought an evaluation of PTSD by a psychiatrist.

After reviewing the evidence of record, the Board concludes 
that the Veteran's PTSD is most appropriately rated as 30 
percent disabling, and no more.  While there may have been 
day-to-day fluctuations in the manifestations of the 
Veteran's service-connected PTSD, the evidence shows no 
distinct periods of time during which the Veteran's PTSD has 
varied to such an extent that a rating greater or less than 
30 percent would be warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (noting that staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings).

The Veteran's recorded GAF scores ranged from 55 to 75, with 
GAF ratings of 60 shown on both VA examinations for PTSD.  As 
noted above, a GAF of 60 indicates moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers).  DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The Veteran has reported symptoms of nightmares, difficulty 
sleeping, irritability, social isolation, and hypervigilence.  
Thus, the Board concludes that the Veteran's PTSD is most 
analogous to the symptoms warranting a 30 percent rating for 
PTSD, including depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The evidence does not reflect that the Veteran's PTSD has 
been manifested by symptoms of such severity to warrant a 
higher disability rating in excess of 30 percent.  The 
objective evidence of record does not show that the Veteran's 
PTSD has resulted in occupational and social impairment with 
reduced reliability and productivity.  The evidence shows a 
good work history, holds multiple offices at his church, and 
now works part-time at the Board of Education.  There are no 
signs of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  While the Veteran reported having 
passing suicidal thoughts on one occasion, subsequent 
treatment reports were silent or negative as to this 
condition.  Specifically, he denied suicidal ideation during 
his May 2006 VA examination for PTSD.

As noted above, the Veteran remained employed with the city 
for approximately twenty-four years.  Despite his claims of 
social isolation, he remains married to his spouse of over 
thirty years, has children living at home, is very active in 
his church, and enjoys playing basketball, as well as taking 
educational courses.  In addition, the Veteran testified that 
he had recently started working part-time for the Board of 
Education.  Thus, the Veteran's level of social and 
occupational impairment is contemplated in the 30 percent 
disability rating assigned herein.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating in excess of 30 percent for PTSD at any time during 
the period pertinent to this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart, 21 Vet. App. at 509-10.



B.  Diabetes Mellitus, Type II

In November 2004, the RO issued a rating decision granting 
service connection for diabetes mellitus, type II, effective 
from June 27, 2003.  The RO's decision assigned a 10 percent 
initial disability evaluation. 

In November 2005, the Veteran filed his present claim seeking 
an increased disability rating for his diabetes mellitus, 
type II.

In July 2006, the RO issued a rating decision which denied an 
increased disability evaluation in excess of 10 percent for 
diabetes mellitus, type II.  The RO's July 2006 decision also 
granted four separate 10 percent disability ratings for 
peripheral neuropathy of the bilateral upper and lower 
extremities.  The Veteran subsequently perfected an appeal of 
this decision seeking increased evaluations for each of these 
separately rated conditions.  

Under Diagnostic Code 7913, a 10 percent rating is warranted 
when diabetes mellitus, type II is manageable by restricted 
diet only.  Diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet, warrants a 20 percent disability rating.  Diabetes 
mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.  
Also, for purpose of applying Diagnostic Code 7913, medical 
evidence is required to show that occupational and 
recreational activities have been restricted.  Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007). 

The Board has reviewed the evidence of record and finds that 
the current evaluation of 10 percent under Diagnostic Code 
7913 accurately reflects the extent of the Veteran's 
disability, and that a higher rating is not warranted.  In 
order to be entitled to the next higher evaluation of 20 
percent under Diagnostic Code 7913, the evidence must show 
that the Veteran's diabetes mellitus, type II, requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  These criteria are conjunctive, 
meaning both elements must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (noting that the use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).

A review of the Veteran's treatment records show that his 
diabetes mellitus, type II, is being treated with restricted 
diet only.  Moreover, the evidence does not show that the 
Veteran's diabetes mellitus, type II, requires insulin or an 
oral hypoglycemic agent.  

A July 2006 VA examination for diabetes mellitus noted that 
the Veteran was not on any medications for his diabetes 
mellitus, and that this condition was strictly diet and 
exercise controlled.  The report concluded with a diagnosis 
of diabetes mellitus, type II, with no activity restrictions.  
During his hearing before the Board in December 2008, the 
Veteran testified that he was not taking any insulin or pills 
for his diabetes mellitus, and that this condition was 
controlled through diet and exercise.  

The other complications of diabetes mellitus, type II, are 
not for consideration herein.  A November 2004 RO decision 
denied service connection for retinopathy, urinary frequency 
and sexual dysfunction, all claimed secondary to diabetes 
mellitus, type II.  Moreover, as noted above, the Veteran has 
previously been awarded four separate 10 percent disability 
evaluations for peripheral neuropathy of the bilateral upper 
and lower extremities, and these will be separately evaluated 
following additional development outlined in the Remand 
section below.

As the Veteran's diabetes mellitus, type II, is not shown by 
the record to have to required insulin or oral hypoglycemic 
agent at any time during the appeal period, the criteria for 
a 20 percent disability rating have not been met at any time 
pertinent herein.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased rating for diabetes mellitus, 
type II, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 56. 

C.  Extraschedular

In considering the Veteran's claims herein for higher 
disability ratings for his PTSD and diabetes mellitus, type 
II, the Board has also considered the issue of whether the 
schedular evaluations assigned the Veteran's conditions 
herein are inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242 
(2008) (noting that the issue of an extraschedular rating is 
a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluations in this case are not inadequate.  
Disability ratings in excess of 30 percent for PTSD and 10 
percent for diabetes mellitus, type II, are 
provided for certain manifestations of these disorders, but 
the medical evidence reflects that those manifestations are 
not present in this case.  Specifically, the diagnostic 
criteria indicate that a higher rating is warranted for more 
severe manifestations of PTSD that result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
However, manifestations of the Veteran's service-connected 
PTSD produce occupational and social impairment with 
occasional decrease in work effectiveness and intermittent 
periods of inability to perform occupational tasks due to 
nightmares, difficulty sleeping, cold sweats, hypervigilence, 
irritability, social avoidance, and a single complaint of 
passing suicidal ideation.  Moreover, the Veteran's 
service-connected diabetes mellitus type II, is regulated by 
restriction of diet only.  A rating in excess of the 
currently assigned 10 percent evaluation requires insulin and 
a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  

Additionally, the diagnostic criteria applied herein more 
than adequately describe the severity and symptomatology of 
the Veteran's PTSD and diabetes mellitus, type II.  
Specifically, the symptoms exhibited by the Veteran's PTSD 
are largely analogous to the current criteria under which 
this condition is rated.  Moreover, the Veteran's diabetes 
mellitus is manifested by the criteria listed in rating that 
condition, i.e. controlled by diet alone.  Therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.

A disability rating in excess of 10 percent for diabetes 
mellitus, type II, is denied.

REMAND

The Veteran is seeking initial disability ratings in excess 
of 10 percent for his service-connected shell fragment wound 
scar, left anterior thigh; chronic pruritis and intermittent 
rash; and peripheral neuropathy of the bilateral his hands 
and feet.  

Initially, the Board notes that the Veteran's claims for 
increased evaluations for shell fragment wound scar, left 
anterior thigh, and for chronic pruritis and intermittent 
rash arise from his disagreement with the initial disability 
ratings assigned to each of these conditions.  Specifically, 
the Board finds that the Veteran's June 2003 statement 
constitutes a notice of disagreement with the RO's February 
2003 rating decision granting service connection for shell 
fragment wound scar, left anterior thigh, and for chronic 
pruritis and intermittent rash, rated 10 percent disabling 
and noncompensably disabling, respectively, from May 27, 
1999.  Therefore, in readjudicating these claims, the RO 
should address each of these claims as increased initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

At his hearing before the Board, the Veteran testified that 
these disorders conditions had increased in severity since 
the most recent VA examinations were conducted.  
Specifically, he testified that his service-connected shell 
fragment wound scar, left anterior thigh, was "definitely 
oozing, pus," and was tender to the touch.  He also reported 
that he was recently issued a cane, in part, due to his skin 
disorder.  As for his chronic pruritis and intermittent rash, 
the Veteran reported that his skin disorder affected an area 
from his neck to his waist, and was starting to affect his 
feet.  

As for his peripheral neuropathy of the lower extremities, 
the Veteran reported an increased burning sensation and 
numbness in his feet.  He indicated that he could not feel 
the floor at times, and that his spouse had to physically 
move his legs at times.  Id., p. 4.  He also reported that 
his legs had given out at times, and that he had been issued 
a cane by VA in the past nine months.  

As for his peripheral neuropathy of his hands, the Veteran 
specifically testified that this condition had worsened since 
his most recent VA examination (in June 2006).  He reported 
severe numbness in his fingertips, and that he could not pick 
up a pen or change at the store.  He also indicated that 
peripheral neuropathy of his hands hindered his ability to 
write for any significant amount of time.  

Given these allegations and the passage of time in this 
matter, the Board finds that the Veteran's recent treatment 
records should be obtained, and that he should be scheduled 
for VA examinations to ascertain the current severity of his 
service-connected shell fragment wound scar of the left 
anterior thigh; chronic pruritis and intermittent rash; and 
peripheral neuropathy of the bilateral upper and lower 
extremities.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  In making 
this determination, the Board notes that the Veteran's most 
recent VA examination for neuropathy was in June 2006, and 
very few subsequent treatment reports are of record.  
Moreover, the evidence of record reveals treatment for a 
variety of skin conditions, without any guidance as to which 
may be related to the Veteran's service-connected chronic 
pruritis and intermittent rash.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected shell fragment wound scar, left 
anterior thigh; chronic pruritis and 
intermittent rash; and peripheral 
neuropathy of the bilateral upper and 
lower extremities, since May 1999.  The 
Veteran must be asked to complete a 
separate VA Form 21-4142 for any 
physician or source of treatment he may 
identify.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current nature and extent of his 
service-connected chronic pruritis and 
intermittent rash.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary must be conducted and the 
results reported in detail.  The VA 
examiner must describe the symptomatology 
of the Veteran's chronic pruritis and 
intermittent rash in detail and must 
state each of the following: percentage 
of face and neck affected; percentage of 
skin area (exposed and unexposed) 
affected; type, extent, and duration of 
all topical and/or systemic treatment 
required during the past 12-month period; 
the extent to which the Veteran's 
service-connected chronic pruritis and 
intermittent rash is productive of 
exudation, itching, extensive lesions, 
ulceration, exfoliation, crusting, or 
systemic or nervous manifestations, and 
the duration of such.  The examiner must 
comment on the severity of any 
disfigurement of the face and neck.  The 
examiner must also identify if any other 
skin disorders are present.  For each 
such condition identified, the examiner 
must provide a complete description of 
its manifestations, and indicate whether 
each such disorder was caused or 
aggravated by the Veteran's service-
connected skin disorder.

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current nature and severity of any 
residuals of his service-connected shell 
fragment wound scar, left anterior thigh.  
Any indicated tests, including x-rays, 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must provide a 
detailed description of all 
manifestations of any residuals found, 
including a complete description of any 
scars found, any resulting limitation of 
function, and any resulting muscle and 
nerve injury.  The report prepared must 
be typed.

4.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected peripheral neuropathy 
of the bilateral upper and lower 
extremities, secondary to diabetes 
mellitus, type II.  All indicated tests 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests must be performed, the examiner 
must:  

a) note all nerves affected by the 
peripheral neuropathy in the 
Veteran's upper and lower 
extremities;

b) indicate whether the peripheral 
neuropathy in each extremity 
constitutes mild, moderate, or 
severe incomplete paralysis, or 
complete paralysis of the affected 
nerve; and

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  The report 
prepared must be typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
all scheduled examinations and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

7.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on remand 
must be readjudicated as initial rating 
claims, and consider stated ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If any claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


